MEMORANDUM **
Juan Carlos Soto Plata, his wife Maria Teresa Soto and their daughter, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying as untimely their motion to reconsider the underlying denial of their application for cancellation of removal.
Petitioners contend that the BIA erred in denying their motion to reconsider because their qualifying relatives will suffer extreme hardship, and they should be granted cancellation relief.
Petitioners fail to challenge the sole basis of the BIA’s denial of their motion to reconsider, namely the untimeliness of their motion under 8 C.F.R. § 1008.2(b)(2). Petitioners have waived any challenge to the BIA’s June 7, 2007, order denying their motion to reconsider by failing to challenge the basis of that order in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.